MEMORANDUM OPINION
                                        No. 04-12-00587-CR

                                   Herbert Vince ARCENEAUX,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4163
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

DISMISSED

           On October 10, 2012, appellant Herbert Arceneaux’s attorney filed a first motion to

withdraw appellant’s notice of appeal. The motion was signed by appellant’s attorney but not by

appellant. On October 11, 2012, counsel filed a second motion to withdraw appellant’s notice of

appeal that was signed by counsel and appellant.

           A motion to withdraw a notice of appeal must be signed by the appellant and appellant’s

counsel. TEX. R. APP. P. 42.2(a); Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston
                                                                                     04-12-00587-CR


[1st Dist.] 1998, pet. ref’d) (“[T]he signature of an accused’s counsel on a motion to dismiss [an]

appeal, without the accused’s signature, [is] insufficient to grant dismissal.”). Appellant’s first

motion was not signed by appellant and there is no finding in the appellate record that appellant

does not want to continue his appeal; appellant’s first motion is denied. See TEX. R. APP. P.

42.2(a); Faris v. State, No. 14-09-01041-CR, 2010 WL 3922061, at *1 (Tex. App.—Houston

[14th Dist.] Oct. 7, 2010, no pet.) (per curiam) (mem. op., not designated for publication).

       Appellant’s second motion is granted; this appeal is dismissed. See TEX. R. APP. P.

42.2(a).

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-